Beck, J.
The undisputed evidence in the cáse required a finding that the respondent was a resident of the third ward in the city of Augusta at the time of his election, and that he had his domicile there; and further, that he had not done any act to change either his legal residence or domicile. The court did not err in denying and dismissing the petition of the plaintiffs for leave to file pleadings in the nature of a quo warranto.

■Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.

The case came to the Supreme Court upon exceptions of the plaintiffs to the dismissal of their application.
Joseph B. & Bryan Gumming, for plaintiffs.
Lamar & Callaway and G. Henry Cohen, for defendant.